Citation Nr: 0516794	
Decision Date: 06/21/05    Archive Date: 06/27/05	

DOCKET NO.  02-11 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of brain 
damage, to include a seizure disorder. 

2.  Entitlement to an effective date prior to March 18, 2002, 
for the assignment of a 50 percent evaluation for 
post-traumatic stress disorder (PTSD). 

3.  Entitlement to an effective date prior to March 18, 2002, 
for a total evaluation based on individual unemployability 
due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 2003 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
April 1988 to August 1995, appealed those decisions to the 
BVA, and the case was referred to the Board for appellate 
review.  

The issues of entitlement to an effective date prior to March 
18, 2002, for the assignment of a 50 percent evaluation for 
post-traumatic stress disorder and for a total evaluation 
based on individual unemployability will be addressed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this portion of the appellant's appeal has 
been obtained.

2.  A seizure disorder is shown to be causally or 
etiologically related to service.


CONCLUSIONS OF LAW

A seizure disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

In this regard, the Board observes that this decision 
represents a complete grant of the veteran's claim for 
service connection for residuals of brain damage, to include 
a seizure disorder, and as such, a discussion of the notice 
and assistance requirements of the VCAA is unnecessary.  The 
veteran obviously could not be prejudiced by any possible 
deficiency in the notice and assistance requirements under 
the VCAA when the complete benefit sought on appeal is 
granted, as is the situation in this case.  Therefore, the 
Board will dispense with any further discussion of the VCAA 
in connection with this claim.

The veteran essentially contends that the motorcycle accident 
he was involved in during service caused an injury to his 
brain that led to the development of a seizure disorder.  
Therefore, a favorable determination has been requested.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for certain 
chronic diseases such as a seizure disorder, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the evidence of record discloses that the veteran 
was involved in a motorcycle accident during service.  
However, a review of that evidence discloses that the 
accident resulted in no head trauma, no loss of 
consciousness, no contusions or lacerations of the head.  VA 
examiners who performed examinations in June 2002, August 
2003 and January 2004 noted as much in a review of the 
veteran's service medical records.  Nonetheless, the Board 
notes that the veteran did sustain trauma to his neck that 
resulted in a cervical spine fracture for which service 
connection has been granted.  The evidence also demonstrates 
that the veteran currently has a seizure disorder as VA 
medical records dated following separation from service 
clearly demonstrate that the veteran has been diagnosed as 
having a seizure disorder.  Therefore, the remaining question 
is whether the veteran's currently diagnosed seizure disorder 
is related to the motorcycle accident he sustained in service 
or in some other way related to service.  

With respect to the question of the etiology of the veteran's 
seizure disorder, the Board finds that there are conflicting, 
if not confusing, opinions as to this matter.  In this 
regard, a June 2002 VA examination performed by a FNP [family 
nurse practitioner] concluded that the veteran's service 
motorcycle accident would not be a contributing factor to his 
current seizure disorder.  However, an August 2003 VA general 
medical examination performed by a physician concluded that 
the seizure disorder was believed to be secondary to the head 
injury suffered at the time of the motorcycle accident, but 
that examiner requested a neurological consultation for the 
veteran's seizure disorder.  A report of that neurological 
consultation dated in January 2004, performed by the same 
physician who performed the August 2003 general medical 
examination, concluded that the head injury from the 
motorcycle accident in 1993 was not verified in the claims 
file and that the seizure disorder had its onset in either 
1997 or 1998 and occurred after the accident.  Curiously, 
that same examiner provided an addendum to the August 2003 
general medical examination which replaced the comment of 
"seizure disorder believed to be secondary to the head 
injury" with "seizure disorder is as likely as not to be the 
result of head injury.

Thus, while the family nurse practitioner who performed the 
June 2002 VA examination was clearly of the opinion that the 
veteran did not sustain a head injury at the time of the 
service motorcycle accident and thus did not have a seizure 
disorder related to service, the subsequent VA general 
medical and neurological examinations, performed by the same 
physician appear to come to opposite conclusions.  For 
example, that VA physician concluded following the VA general 
medical examination that the veteran did have a seizure 
disorder which was related to the head injury he suffered 
during service, but concluded following the neurological 
examination that the veteran did not sustain a head injury 
and had a seizure disorder that had its onset in either 1997 
or 1998, after the accident and more than one year following 
the veteran's separation from service.  

The Board is of the opinion that this medical evidence 
creates a question or doubt as to the etiology of the 
veteran's currently diagnosed seizure disorder.  The VA 
family nurse practitioner and the VA examiner, when 
performing a neurological evaluation, are clearly of the 
opinion that the veteran's seizure disorder is not related to 
the motorcycle accident since the veteran's service medical 
records do not document that he sustained a head injury in 
that accident.  However, when that same VA physician 
performed the general medical examination he concluded that 
the veteran did have a seizure disorder as a result of a head 
injury.  And while the veteran may not have sustained a head 
injury during service, the Board would again observe that the 
veteran sustained trauma to his neck that resulted in a 
cervical spine fracture, an area clearly proximate to the 
veteran's head.  Nevertheless, the Board is of the opinion 
that there is compelling support for the veteran's claim for 
service connection in service medical records dated following 
his separation from service.  

In this regard, a service medical record dated in August 
1996, within one year of the veteran's separation from 
service contained an assessment of a seizure disorder, status 
post motor vehicle accident.  The Board does acknowledge that 
there is a subsequently dated December 1996 service medical 
record that calls into question that diagnosis by concluding 
with an assessment of rule out generalized seizure disorder.  
Nevertheless, there is an indication from the veteran's 
service medical records dated within one year of his 
separation from service that the disorder was manifested in 
that time frame.  

Based on this record, which consists of some evidence that 
the veteran's seizure disorder was manifested within one year 
of separation from service and conflicting medical opinions 
from a VA physician, the Board concludes that there is a 
reasonable doubt as to whether the veteran's currently 
diagnosed seizure disorder is related to service.  Resolving 
any reasonable doubt as to this question in the veteran's 
favor, the Board concludes that service connection for a 
seizure disorder is warranted.  


ORDER

Service connection for residuals of brain damage, to include 
a seizure disorder is granted.


REMAND

After a preliminary review of the record with respect to the 
claims for earlier effective dates for the grant of a 
50 percent evaluation for the veteran's PTSD and an earlier 
effective date for a total evaluation based on individual 
unemployability, the Board is of the opinion that additional 
development with respect to these issues is necessary prior 
to final appellate review.  With respect to the claim for an 
earlier effective date for the 50 percent evaluation for 
PTSD, the record does not reflect that the veteran was 
notified of the VCAA as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Such notice is clearly required.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Had the RO provided notice of the VCAA in connection with the 
underlying claim for an increased evaluation for the 
veteran's PTSD, as the RO did in connection with the 
underlying claim for total evaluation based on individual 
unemployability due to service-connected disabilities, an 
opinion from the VA General Counsel has held that further 
notice would not be needed.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003 ("If, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.")  However, as indicated above, no VCAA 
notice was provided in connection with the veteran's claim 
for an increased evaluation for his PTSD or the issue of an 
earlier effective date for the 50 percent evaluation granted 
in connection with that claim raised in the notice of 
disagreement.  This matter must be addressed prior to further 
review of this issue.

With respect to the claim for an earlier effective date for a 
total evaluation based on individual unemployability, the 
Board notes that both the October 2003 and March 2004 rating 
decisions indicate that the date of March 18, 2002, as the 
effective date for that award, that date was chosen because 
that was the date the veteran met the schedular requirements 
for a total evaluation based on individual unemployability 
under 38 C.F.R. § 4.16(a).  However, given that this decision 
grants service connection for a seizure disorder, the Board 
is of the opinion that the RO should effectuate that decision 
and assign an evaluation and an effective date for the 
seizure disorder and then review the veteran's claim for an 
earlier effective date for the total evaluation in light of 
that adjudicative action.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the RO will notify the veteran if 
further action on his part is necessary.  Accordingly, this 
case is being REMANDED for the following actions:

1.  The RO should provide notice of the 
VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in 
connection with the veteran's claim for 
an earlier effective date for a 
50 percent evaluation for PTSD.  

2.  After issuing a rating decision to 
promulgate the Board's decision granting 
service connection for a seizure 
disorder, the RO should readjudicate the 
veteran's claims for effective dates 
prior to March 18, 2002 for the 
assignment of a 50 percent evaluation for 
post-traumatic stress disorder and a 
total evaluation based on individual 
unemployability due to service-connected 
disabilities.  In doing so, the RO should 
specifically identify the document 
construed as the veteran's March 18, 2002 
claim for an increased evaluation and 
consider whether any document dated prior 
to that date, including the September 
2001 statement from the veteran's 
attorney, can be construed as a claim for 
an increased evaluation for PTSD or a 
claim for a total evaluation based on 
individual unemployability due to 
service-connected disabilities.  If the 
benefits sought are not granted, or the 
veteran does not express satisfaction 
with any change in the effective date, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.  



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


